                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 CHAD LARKIN and GENNY LARKIN,                  )
                                                )
        Plaintiffs,                             )
                                                )        No. 2:18-cv-02636-TLP-dkv
 v.                                             )
                                                )        JURY DEMAND
 JONATHAN DAY, PILGRIM                          )
 OPERATIONS, LLC, formally listed as            )
 Pilgrim Films & Television, L.L.C. d/b/a       )
 Pilgrim Media Group and Operations, and        )
 DISCOVERY, INC.,                               )
                                                )
        Defendants.                             )


                                       JUDGMENT


JUDGMENT BY COURT. This action came before the Court on Plaintiff’s Complaint,

filed on September 17, 2018. (ECF No. 1.) In accordance with the Agreed Stipulation of

Dismissal (ECF No. 78), agreed to by the parties in the case and under Federal Rules of Civil

Procedure 41(a)(1)(A)(ii),

IT IS ORDERED, ADJUDGED, AND DECREED that this action is DISMISSED WITH

PREJUDICE. Each party shall bear its own costs.

APPROVED:

s/ Thomas L. Parker
THOMAS L. PARKER
UNITED STATES DISTRICT JUDGE

March 18, 2020
Date
